UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-153135 BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland (State or Other Jurisdiction ofIncorporation or Organization) 26-3136483 (I.R.S. Employer Identification No.) Heron Tower, 70 East 55th St., New York, NY (Address of Principal Executive Offices) (Zip Code) (212) 843-1601 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer¨ Accelerated Filer¨ Non-Accelerated Filer¨(Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x As of November 17, 2010 the Registrant has issued 677,618 shares of common stock outstanding. BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. FORM 10-Q September 30, 2010 INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 2 Consolidated Statements of Operations for the three and nine months ended September 30, 2010 (unaudited) 3 Consolidated Statement of Stockholders’ Equity for the Year Ended December 31, 2009 and the nine months ended September 30, 2010 (unaudited) 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4T. Controls and Procedures 30 PART II OTHER INFORMATION 32 Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults upon Senior Securities 33 Item 4. [Removed and Reserved] 33 Item 5. Other Information 33 Item 6. Exhibits 33 SIGNATURES 34 PART I. FINANCIAL INFORMATION Item 1.Financial Statements BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. CONSOLIDATED BALANCE SHEETS September 30, 2010 (Unaudited) December 31, 2009 ASSETS Investments in unconsolidated real estate joint ventures $ $ Cash and cash equivalents Deferred financing, net Due from affiliates - Other assets - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Notes payable to affiliates $ $ Accounts payable and accrued liabilities Due to affiliates - Distributions payable Total liabilities Redeemable common stock Stockholders' equity Preferred stock, $0.01 par value, 250,000,000 shares authorized; none issued and outstanding Common stock, $0.01 par value, 749,999,000 shares authorized; 594,429 and 37,200 shares issued and outstanding as of September 30,2010 and December 31, 2009, respectively Nonvoting convertible stock, $0.01 par value per share; 1,000 shares authorized, issued and outstanding 10 10 Additional paid-in-capital, net of costs Cumulative distributions and net losses ) ) Total stockholders' equity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to Consolidated Financial Statements 2 BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Nine Months Ended September 30, 2010 Expenses Asset management fees to affiliates $ $ Acquisition costs to affiliates General and administrative Total expenses Other operating activities Equity in loss of unconsolidated joint ventures ) ) Operating loss ) ) Other income (expense) Interest income Interest expense ) ) Total other income (expense) ) ) Net loss ) ) Basic and diluted loss per share $ ) $ ) Weighted average number of shares outstanding See Notes to Consolidated Financial Statements 3 BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY For the Year Ended December 31, 2009 and the Nine Months Ended September 30, 2010 (unaudited) Convertible Stock Common Stock Number of Shares Par Value Number of Shares Par Value Additional Paid-in Capital Cumulative Distributions Net loss Total Stockholders' Equity Balance, January 1, 2009 $
